Name: Directive 1999/87/EC of the European Parliament and of the Council of 23 November 1999 amending Council Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees
 Type: Directive
 Subject Matter: cultivation of agricultural land;  production;  economic analysis;  agricultural activity
 Date Published: 2000-01-21

 Avis juridique important|31999L0087Directive 1999/87/EC of the European Parliament and of the Council of 23 November 1999 amending Council Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees Official Journal L 016 , 21/01/2000 P. 0072 - 0072DIRECTIVE 1999/87/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 23 November 1999amending Council Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit treesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Economic Community, and in particular Article 285 thereof,Having regard to the proposal from the Commission(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) Council Directive 76/625/EEC(3) lays down the basic provisions for statistical surveys of the area of plantations of certain species of fruit trees in order to determine the potential and medium-term development of Community production;(2) the said Directive requires the Member States to provide the Commission every year with annual data on the clearing and new plantations of fruit trees, and requires the Commission to submit annual reports to the Council on that basis;(3) those data are not indispensable for determining the potential and medium-term development of Community production;(4) the collection and transmission of data on clearing and new plantations and the annual reports to be presented to the Council by the Commission should be made optional,HAVE ADOPTED THIS DIRECTIVE:Article 1The following Article shall be inserted in Directive 76/625/EEC: "Article 8aThe measures provided for in Articles 5 and 6, and the annual reports provided for in Article 8, shall be optional."Article 2This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 3This Directive is addressed to the Member States.Done at Brussels, 23 November 1999.For the European ParliamentThe PresidentN. FONTAINEFor the CouncilThe PresidentS. LINDEN(1) OJ C 110, 21.4.1999, p. 8.(2) Opinion of the European Parliament of 4 May 1999 (OJ C 279, 1.10.1999, p. 54). Confirmed on 16 September 1999 (not yet published in the Official Journal). Council Decision of 15 November 1999.(3) OJ L 218, 11.8.1976, p. 10. Directive as last amended by the 1994 Act of Accession.